DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 29-38 in the reply filed on 11/22/22 is acknowledged. Claims 19-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,161,706. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are generic to all that is recited in the patent claims.  In other words, the patent claims fully encompass the subject matter the application claims and therefore anticipate the application claims.  Since the applications claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.  Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated (fully encompassed) by the patent claims, the application claims are not patentably distinct from the patent claims, regardless of any additional subject matter present in the patent claims.
Claims 29-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 20-36 of copending Application No. 16/811791 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are generic to all that is recited in the reference application.  In other words, the reference application fully encompass the subject matter the application claims and therefore anticipate the application claims.  Since the applications claims are anticipated by the reference application, they are not patentably distinct from the reference application.  Thus the invention of the reference application are in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated (fully encompassed) by the reference application, the application claims are not patentably distinct from the reference application, regardless of any additional subject matter present in the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the first and second lengths".  There is insufficient antecedent basis for this limitation in the claim in that a first and second length have not been previously recited in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poling (9,435,601). Poling discloses a method of operating bipod legs, the method comprising: holding one of the bipod legs in a deployed position via contact of a leg release button within a first cutout in the one of the bipod legs; depressing the leg release button sufficiently to allow the one of the bipod legs to clear the leg release button; rotating the one of the bipod legs to a stowed position such that the leg release button re- engages with a second cutout in the one of the bipod legs and holds the one of the bipod legs in the stowed position; applying a first torque, less than an unlocking threshold, to the one of the bipod legs such that the leg release button prevents rotation of the one of the bipod legs; applying a second torque, at least equal to the unlocking threshold, to the one of the bipod legs, wherein applying the second torque backdrives the leg release button; and rotating the one of the bipod legs toward the deployed position. (col. 5, line 52- col. 6, line 31)
With regards to claim 34. A bipod leg deployment assembly, comprising: a leg assembly comprising two legs (Fig. 1A), the two legs (102) having a deployed and a stowed position; a bipod housing (106), wherein the bipod housing is rotatably coupled to each of the two legs; a leg release button (129) for one of the two legs, wherein the leg release button is movably coupled to the housing (via the leg), and wherein the leg release button is in contact with the one of the two legs (connected to the leg); wherein, when a first torque less than an unlocking threshold is applied to the one of the two legs in the stowed position, the leg release button prevents the one of the two legs from rotating from the stowed position toward the deployed position; and wherein, when a second torque greater than the unlocking threshold is applied to the one of the two legs in the stowed position, the leg release button is backdriven, enabling rotation of the one of the two legs towards the deployed position. (col. 5, line 52- col. 6, line 31)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641